DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hama (JP 2009147100 A, machine translation of English).
	Regarding claim 11, Hama discloses a printed circuit board (PCB) comprising: a substrate (e.g., 4, Fig. 1b) defining at least one outer layer; a microstrip transmission line (2) printed on an outer layer of the substrate; and a coating (dielectric member 7, Figs. 1a and 1b) applied to the microstrip transmission line, wherein a thickness and a width of the applied coating are determined via a post-manufacturing process so as to adjust a value of a characteristic impedance (Zo) of the microstrip transmission line defined by a manufacturing process of the PCB (page 4, 2nd to last paragraph – page 5, 2nd paragraph; page 6, 6th paragraph: ” The dielectric member 7 is arranged at the position and shape as described above on the printed wiring board 10, thereby shielding between the through conductor 6 and a portion of the signal line 2 adjacent to the through conductor 6. … When the capacitance component is suppressed by the dielectric member 7, it is possible to correct a small characteristic impedance drop that occurs in the vicinity of the signal line 2 and the through conductor 6, and to match the characteristic impedance”; page 7, 6th paragraph: “The shape of the dielectric member 7 …. It is preferable to reduce the local characteristic impedance mismatch”), wherein the post-manufacturing process is distinct from the manufacturing process of the PCB (page 5, 2nd paragraph; page 7, 3rd paragraph).  
	Regarding claim 12, Hama discloses: wherein the applied coating comprises a dielectric material (page 4, 2nd to last paragraph).  
	Regarding claim 14, Hama discloses a printed circuit board (PCB) comprising: a substrate (e.g., 4, Fig. 1b) defining at least one outer layer; and a microstrip transmission line (2) printed on an outer layer of the substrate, wherein a width of the microstrip transmission line formed via a manufacturing process of the PCB is modified (e.g., by adjusting the position and shape of the dielectric member 7) via a post-manufacturing process so as to adjust a value of a characteristic impedance (Zo) of the microstrip transmission line (page 4, last paragraph – page 5, 2nd paragraph), wherein the post-manufacturing process is distinct from the manufacturing process of the PCB (page 5, 2nd paragraph; page 7, 3rd paragraph).  
	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hama.
Regarding claim 1, Hama discloses a method for manufacturing a printed circuit board (PCB) (Abstract), the method comprising: providing a PCB from amongst a production lot of PCBs generated by a manufacturing process (page 4, 1st – 4th paragraphs; page 5, 3rd paragraph), wherein the PCB comprises a microstrip transmission line (2) printed on an outer layer of the PCB; determining a value of a characteristic impedance (Zo) of the microstrip transmission line of the PCB as defined by the manufacturing process of the production lot of PCBs that includes the PCB (page 5, 5th paragraph – page 6, 2rd paragraph); adjusting the value of the characteristic impedance (Zo) of the microstrip transmission line via a post-manufacturing process directly on artwork of the PCB (page 4, 2nd to last paragraph – page 5, 2nd paragraph; page 6, 6th paragraph: ” The dielectric member 7 is arranged at the position and shape as described above on the printed wiring board 10, thereby shielding between the through conductor 6 and a portion of the signal line 2 adjacent to the through conductor 6. … When the capacitance component is suppressed by the dielectric member 7, it is possible to correct a small characteristic impedance drop that occurs in the vicinity of the signal line 2 and the through conductor 6, and to match the characteristic impedance”; page 7, 6th paragraph: “The shape of the dielectric member 7 …. It is preferable to reduce the local characteristic impedance mismatch”), wherein the post-manufacturing process is distinct from the manufacturing process of the PCB (page 5, 2nd paragraph; page 7, 3rd paragraph).  
Hama does not mention explicitly: iteratively determining the characteristic impedance (Zo) of the microstrip transmission line following the post-manufacturing process; iteratively performing the post-manufacturing process to iteratively adjust the value of the characteristic impedance (Zo) until the characteristic impedance (Zo) of the microstrip transmission line of the PCB satisfies a target value; and performing the post-manufacturing process on the production lot of PCBs.  
However, the features in question are considered merely an intended use of the Hama’s teaching of adjusting the value of the characteristic impedance (Zo) of the microstrip transmission line via a post-manufacturing process directly on artwork of the PCB. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hama to arrive the claimed invention by iteratively performing said post-manufacturing process and/or performing said post-manufacturing process on the production lot of PCBs, as intended practice of the Hama invention. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). It is further held that the mere application of a known method to a group of instances by those skilled in the art would have been obvious. See MPEP 2144.06.II.
Regarding claim 13, Hama does not mention explicitly: wherein the dielectric material is a solder mask.  
However, a dielectric material in the form of solder mask (e.g., a thin lacquer-like layer of polymer) is well known in the art. Since Hama teaches the general condition of said dielectric material, one having ordinary skill in the art would be able to select a well-known solder mask as the dielectric material for coating the microstrip trace on the PCB. It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 15, Hama discloses: wherein the width of the microstrip transmission line is modified via controlled deposition of a dielectric member (7) proximate the microstrip transmission line (page 4, last paragraph – page 5, 2nd paragraph). Hama is silent on: said dielectric member is a metal.
Examiner takes official notice that: because metals have infinite permittivity as they completely negate the electric field inside their bulk, i.e., infinite resistance to setting up of field and hence infinite permittivity, use of metal as a dielectric member is well known in the art. Since the instant claim of the present application does not specify any particular function or benefit of the claimed improvement, the use of metal as the dielectric member is deemed to be a mere design choice of the material of the dielectric member. As dielectric metal is well known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hama to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced
Regarding claim 16, Hama does not mention explicitly: wherein performance of the post-manufacturing process on the production lot of PCBs is completed independent of respective target values of characteristic impedance (Zo) of microstrip transmission lines of the PCBs in the production lot of PCBs other than the PCB.  
However, the feature in question is considered merely an intended use of the Hama’s teaching of adjusting the value of the characteristic impedance (Zo) of the microstrip transmission line via a post-manufacturing process directly on artwork of the PCB. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hama to arrive the claimed invention by performing the post-manufacturing process on the production lot of PCBs independent of respective target values of characteristic impedance (Zo) of microstrip transmission lines of the PCBs in the production lot of PCBs other than the PCB, as intended practice of the Hama invention. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). It is further held that the mere application of a known method to a group of instances by those skilled in the art would have been obvious. See MPEP 2144.06.II.
7.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hama in view of Ohmi et al. (US 20130235545 A1).
Regarding claim 2, Hama does not mention explicitly: wherein a width of the microstrip transmission line defined by the manufacturing process of the PCB is determined based upon one or more tolerances of a copper-etching process used by the manufacturing process.  
 Ohmi discloses a method for changing an impedance (Zo) value of a microstrip transmission line (15) printed on an outer layer of a PCB (Fig. 19), wherein a width of the microstrip transmission line defined by the manufacturing process of the PCB is determined based upon one or more tolerances of a copper-etching process used by the manufacturing process (para. 0085).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ohmi’s teaching of defining a width of the microstrip transmission line into the method of Hama to arrive the claimed invention. Doing so would make the manufacturing process of the PCB more cost-effective (Ohmi, para. 0085).
	Regarding claim 3, Hama does not but Ohmi discloses: wherein adjusting the value of the characteristic impedance (Zo) further comprises coating the microstrip transmission line with a dielectric material having a thickness and a width, so as to reduce the determined characteristic impedance (Zo) defined by the manufacturing process of the PCB (para. 0104-0105, 0109). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ohmi’s teaching to the Hama’s adjustment of the value of the characteristic impedance (Zo) of the microstrip transmission line via a post-manufacturing process directly on artwork of the PCB to arrive the claimed invention, as an intended use of the Ohmi’s teaching. The mere application of a known method to a different group of instances by those skilled in the art would have been obvious.
Regarding claim 4, Hama does not mention explicitly: wherein the dielectric material is a solder mask.  
However, a dielectric material in the form of solder mask (e.g., a thin lacquer-like layer of polymer) is well known in the art. Since Hama teaches the general condition of said dielectric material, one having ordinary skill in the art would be able to select a well-known solder mask as the dielectric material for coating the microstrip trace on the PCB. It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  As such, the combination of Hama and Ohmi renders the claimed invention obvious.
8.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hama in view of Ohmi et al. further in view of Williams et al. (US 10596754 B2).
Regarding claim 5, Hama does not mention explicitly: wherein adjusting the value of the characteristic impedance (Zo) further comprises depositing a controlled metal on the outer surface of the PCB to increase the width of the microstrip transmission line so as to reduce the determined characteristic impedance (Zo) defined by the manufacturing process of the PCB.  
Williams discloses a method for manufacturing a printed circuit board (PCB) comprising: providing a PCB, wherein the PCB comprises a microstrip transmission line printed on an outer layer of the PCB (col. 4, lines 40-43); determining a value of a characteristic parameter of the microstrip transmission line defined by a manufacturing process of the PCB (Fig. 5, blocks 500-502); and adjusting the value of the characteristic parameter of the microstrip transmission line via a process directly on artwork of the PCB (Fig. 5, blocks 504-506; col. 2, lines 46-47: “… to adjust at least one of a width and a height of the additional deposited material”; also see col. 4, lines 64-67; col. 13, lines 19-39; col. 14, lines 9-13; col. 15, lines 41-55); wherein adjusting the value of the characteristic parameter further comprises depositing a controlled metal (col. 4, lines 22-25) on the outer surface of the PCB to increase the width of the microstrip transmission line (col. 2, lines 18-19, 43-47; col. 13, lines 21-24, 33-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Williams’ teaching of adjusting the value of the characteristic parameter by increasing the width of the microstrip transmission line into the combination of Hama and Ohmi to arrive the claimed invention. Doing so would provide an alternative to the process of adjusting the shape and position of the dielectric member (7) to reduce the determined characteristic impedance (Zo) defined by the manufacturing process of the PCB, as desired (Hama, page 4, 2nd to last paragraph – page 5, 2nd paragraph; page 7, 6th paragraph). The mere application of a known method to a different group of instances by those skilled in the art would have been obvious.
Regarding claim 6, Hama does not but Ohmi discloses: coating the microstrip transmission line with a dielectric material having a thickness and a width, so as to reduce the determined characteristic impedance (Zo) defined by the manufacturing process of the PCB (para. 0104-0105, 0109). As such, the combination of Hama, Ohmi and Williams renders the claimed limitation obvious.

Response to Arguments
9.	Applicant's arguments received 08/08/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-8 as set forth above in this Office action.



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862                    

/TOAN M LE/Primary Examiner, Art Unit 2864